Case 7:21-cv-00458-TTC-RSB Document 4 Filed 09/01/21 Page 1 of 3 Pageid#: 17




                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF VIRGINIA
                             ROANOKE DIVISION

BERNARD B. CAMPBELL, JR.,                       )
                                                )
       Plaintiff,                               )        Civil Action No. 7:21-cv-00458
                                                )
v.                                              )        MEMORANDUM OPINION
                                                )
WILLIAM EDWARD COOLEY,                          )        By:       Hon. Thomas T. Cullen
                                                )                  United States District Judge
       Defendant.                               )


       Plaintiff Bernard B. Campbell, Jr., an inmate proceeding pro se, filed this civil action

under 42 U.S.C. § 1983 against his former court-appointed attorney, William Edward Cooley,

and seeks leave of the court to proceed in forma pauperis. Having reviewed Campbell’s filings,

the court grants the request to proceed in forma pauperis but concludes that the complaint fails

to state a cognizable claim under § 1983. Therefore, the court will dismiss the complaint under

28 U.S.C. § 1915(e)(2)(B)(ii).

                                               I.

       According to the complaint and attached exhibits, the Circuit Court of Franklin County

appointed Cooley to represent Campbell in two criminal cases. (Compl. ¶ E [ECF No. 1];

Compl. Ex. A [ECF No. 1-1].) Campbell claims that Cooley’s representation was deficient in

several respects. (Id. ¶ E.) In June 2021, Campbell filed a complaint with the Virginia State Bar

concerning Cooley’s representation. (Compl. Ex. E [ECF No. 1-1].) Campbell then moved for

the appointment of a new attorney. (Compl. Ex. F [ECF No. 1-1].) On July 19, 2021, the

Circuit Court granted Campbell’s motion and relieved Cooley from further representation.

(Id.) Campbell now seeks to recover damages from Cooley. (Compl. ¶ F.)
Case 7:21-cv-00458-TTC-RSB Document 4 Filed 09/01/21 Page 2 of 3 Pageid#: 18




                                                 II.

       Under 28 U.S.C. § 1915, which governs in forma pauperis proceedings, the court has a

mandatory duty to screen initial filings. Eriline Co. S.A. v. Johnson, 440 F.3d 648, 656–57 (4th

Cir. 2006). The court must dismiss a case “at any time” if the court determines that the

complaint “fails to state a claim on which relief may be granted.” 28 U.S.C. § 1915(e)(2)(B)(ii).

       The standards for determining whether a complaint is subject to dismissal under

§ 1915(e)(2)(B)(ii) are the same as those which apply when a defendant moves for dismissal

under Federal Rule of Civil Procedure 12(b)(6). De’Lonta v. Angelone, 330 F.3d 630, 633 (4th

Cir. 2003). Thus, when reviewing a complaint under this provision, the court must accept the

well-pleaded allegations as true and draw all reasonable factual inferences in the plaintiff’s

favor. Id. To survive dismissal, “a complaint must contain sufficient factual matter, accepted

as true, to ‘state a claim for relief that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662,

678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)).

                                                 III.

       Campbell has filed suit against Cooper under 42 U.S.C. § 1983. Section 1983 imposes

liability on anyone who, “under color of state law,” deprives another person of any rights

secured by the Constitution and laws of the United States. 42 U.S.C. § 1983. A defendant

cannot be held liable under § 1983 unless the plaintiff shows that the defendant acted under

color of state law. West v. Atkins, 487 U.S 42, 48 (1988). “[T]he under-color-of-state-law

element of § 1983 excludes from its reach ‘merely private conduct, no matter how

discriminatory or wrongful.’” Am. Mfrs. Mut. Ins. Co. v. Sullivan, 56 U.S. 40, 50 (1999) (quoting

Blum v. Yaretsky, 457 U.S. 991, 1002 (1982)).


                                                 -2-
Case 7:21-cv-00458-TTC-RSB Document 4 Filed 09/01/21 Page 3 of 3 Pageid#: 19




       The allegations in Campbell’s complaint do not plausibly suggest that Cooper acted

under color of state law. All of the alleged actions or omissions for which Campbell seeks to

hold Cooper liable occurred during the course of Cooper’s representation of Campbell. It is

well-settled that an attorney, even when appointed by the court, does not act under color of

state law when representing a defendant in a criminal case. See Polk Cnty. v. Dodson, 454 U.S.

312, 325 (1981); Hall v. Quillen, 631 F.2d 1154, 1155–56 (4th Cir. 1980). Accordingly,

Campbell’s claims against Cooper are not covered by § 1983.

                                              IV.

       For the reasons stated, the court will dismiss Campbell’s complaint under 28 U.S.C.

§ 1915(e)(2)(B)(ii) for failure to state a claim upon which relief may be granted.

       The Clerk is directed to send a copy of this Memorandum Opinion and the

accompanying Order to Campbell.

       ENTERED this 1st day of September, 2021.



                                            /s/ Thomas T. Cullen_________________
                                            HON. THOMAS T. CULLEN
                                            UNITED STATES DISTRICT JUDGE




                                              -3-
